DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	In response to applicant’s preliminary amendment received on 7/11/2019, all requested changes to the claims have been entered.  Claims 1-30 were previously pending.  Claims 16 and 22-30 have been cancelled.  Claims 1-15 and 17-21 are currently pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the other one of the boundary lines" in line 4.  Parent claim 10 establishes plural “boundary lines” however a specific number of those lines is not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 15 and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0293797 to Liu et al. (“Liu”).

As to claim 1, Liu discloses a method of determining driving information for a vehicle, the method comprising: 
generating a probability map corresponding to a target object to be detected from a driving image, the probability map being generated based on determining a probability value for a unit of at least one pixel (Fig. 2; paragraphs 55, 56, 71, 79, wherein a lane line probability maps are generated from a driving image); 
extracting representative regions from a candidate region of the target object detected from the driving image; extracting at least two of the representative regions based on the Fig. 2; paragraphs 80-84, wherein maximum connected regions search is performed to extract representative regions, corresponding to set of pixels representing at least two lane lines, from all candidate regions based on the probability values being greater than a first threshold);
calculating a confidence value for the candidate region of the target object based on the extracted at least two of representative regions (Fig. 2; paragraphs 85-88, wherein a sum of probability values in the set of pixels belonging to the extracted lane line is used to calculate a confidence score for the region); and 
determining driving information of the vehicle based on the confidence value (Fig. 2, elements 206, 208; paragraphs 61-64, wherein driving information is determined such as traveling out of lane).

As to claim 2, Liu discloses the method of claim 1, wherein the extracting of the at least two of the representative regions comprises: 
determining first probability values corresponding to the representative regions based on the probability map (Fig. 2; paragraphs 80-84, wherein all probability values (i.e. first probability values) corresponding to representative regions are determined and considered); and 2PRELIMINARY AMENDMENTAttorney Docket No.: Q245091 Appln. No.: Not Yet Assigned 
extracting the at least two of the representative regions having corresponding at least two of the first probability values each matching a preset reference, among the first probability values, wherein the corresponding at least two of the first probability values are second probability values (Fig. 2; paragraphs 80-84, wherein maximum connected regions search is performed to extract representative regions, corresponding to set of pixels representing at least two lane lines, from all candidate regions based on the probability values being greater than a first preset reference threshold.  Those first probability values being greater than the threshold can then be classified as also being “second probability values”).  

As to claim 3, Liu discloses the method of claim 2, wherein the preset reference comprises a top threshold percentage determined based on at least one selected from a traffic situation, a country- specific road traffic law, and a road type (paragraphs 80-84, wherein the preset threshold corresponds to a top threshold percentage determined based on a road type comprising lane lines).  

As to claim 4, Liu discloses the method of claim 1, wherein the extracting of the representative regions comprises extracting the representative regions from the candidate region of the target object at equal intervals (paragraphs 53, 65, 71-79, wherein representative lane line regions are extracted at equal distance and time intervals allowing for the vehicle to be maintained in the proper position).  

As to claim 5, Liu discloses the method of claim 1, wherein the extracting of the representative regions comprises extracting the representative regions from the candidate region of the target object based on at least one selected from 
a preset distance range corresponding to a region of interest (ROI) 
and 
a number of preset representative regions (paragraphs 71-79, wherein “N” lane lines corresponds to a number of preset representative regions).  

As to claim 7, Liu The method of claim 2, wherein the calculating of the confidence value comprises: 
calculating a statistical value of the second probability values; and determining the confidence value based on the statistical value (Fig. 2; paragraphs 85-88, wherein a sum of probability values in the set of pixels (i.e. statistical value of second probability values) belonging to the extracted lane line is used to calculate a confidence score for the region).  

As to claim 8, Liu discloses the method of claim 1, wherein the generating of the probability map comprises generating the probability map corresponding to the target object by calculating probabilities in units of one pixel, based on the driving image, the probabilities in units of one pixel comprising a probability that a corresponding pixel will correspond to the target object (paragraph 56).  

As to claim 9, Liu discloses the method of claim 1, wherein the generating of the probability map comprises: 
determining a pixel-by-pixel class of the driving image by using a scene segmentation algorithm; and generating a class-by-class probability map by calculating a pixel-by-pixel probability corresponding to each class based on the pixel-by-pixel class (paragraphs 70-79, wherein pixel-by-pixel class (i.e. background, left lane, right lane, etc.) is determined by obtaining a feature map that is then subjected to semantic segmentation from which pixel-by-pixel probability maps are generated).  

paragraphs 78 and 79).  

As to claim 15, Liu discloses a method of determining driving information, the method comprising: 
generating a probability map corresponding to a lane line to be detected from a driving image, the generating of the probability map being based on pixel-by-pixel segmentation, the probability map being generated based on determining a probability value for a unit of at least one pixel (Fig. 2; paragraphs 55, 56, 71, 79, wherein a lane line probability maps are generated from a driving image); 
detecting a lane line region based on line fitting and on the probability map  (Fig. 2; paragraphs 80-84, wherein maximum connected regions search (i.e. line fitting) is performed to extract representative regions, corresponding to a set of pixels representing at least two lane lines, from all candidate regions based on the probability values being greater than a first threshold); 
extracting representative regions from the lane line region; extracting at least two of the representative regions corresponding to top probability values of a predetermined percentage among the representative regions, the extracting being based on the probability map (Fig. 2; paragraphs 80-84, wherein the set of pixels representing at least two lane lines are extracted based on the probability values being greater than a first threshold corresponding to “top probability values of a predetermined percentage among the representative regions”); 
calculating a confidence value for the lane line region based on the extracted at least two of the representative regions (Fig. 2; paragraphs 85-88, wherein a sum of probability values in the set of pixels belonging to the extracted lane line is used to calculate a confidence score for the representative region); and 
determining driving information of the vehicle based on the confidence value (Fig. 2, elements 206, 208; paragraphs 61-64, wherein driving information is determined such as traveling out of lane).  

As to claim 17, please refer to the rejection of claim 1 above.  Liu further discloses a sensor configured to obtain a driving image and a processor configured to perform the process outlined in claim 1 (paragraphs 44, 45, 66-68, wherein the system is included in a vehicle that necessarily comprises a sensor for obtaining the original driving image that is analyzed by the processor).

As to claims 18-21, please refer to the rejection of claims 2-5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0293797 to Liu et al. (“Liu”) (corresponding to a first embodiment used in the above 102 rejection) in view of a second embodiment disclosed in the Liu (“Liu2”).

The first embodiment of Liu discussed in the above rejection discloses the method of claim 1.
The first embodiment of Liu does not disclose expressly wherein the extracting of the representative regions comprises converting the candidate region of the target object from an image domain to a world domain and extracting the representative regions at equal intervals from the candidate region in the world domain.
However, in a second embodiment “Liu2” discloses extracting of the representative regions comprises converting the candidate region of the target object from an image domain to a world domain and extracting the representative regions at equal intervals from the candidate region in the world domain (Fig. 3, paragraphs 89-97, 104-107).
Liu & Liu2 are combinable because they are from the same art of image processing used for determining driving information.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of extracting of the representative regions comprises converting the candidate region of the target object from an image domain to a world domain and extracting the representative regions at equal intervals from the candidate region in the world domain, as taught by Liu2, into the process for determining driving information disclosed by the first embodiment of Liu.
The suggestion/motivation for doing so would have been to provide lane-line intelligent driving control (Liu2, paragraphs 02 and 03).
	Further, Liu2's known technique of extracting of the representative regions comprises converting the candidate region of the target object from an image domain to a world domain and 
Therefore, it would have been obvious to combine Liu with Liu2 to obtain the invention as specified in claim 6.

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0293797 to Liu et al. (“Liu”) in view of US 2020/0180694 to Suzuki.

As to claim 11, Liu discloses the method of claim 10, including boundary lines of a driving lane based on confidence values of the boundary lines of the driving lanes (Fig. 2; paragraphs 85-88).
Liu does not disclose expressly wherein the determining of the driving information of the vehicle comprises determining a center line of the driving lane based on confidence values of the boundary lines of the driving lane.
Suzuki discloses determining driving information of a vehicle comprises determining a center line of the driving lane based on boundary lines of the driving lane (Figs. 2A, 4 and 5; paragraphs 65-73).
Liu & Suzuki are combinable because they are from the same art of image processing used for determining driving information.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the process of determining driving information of a vehicle comprises determining a center line of the driving lane based on boundary lines of 
The suggestion/motivation for doing so would have been provide steering assistance (Suzuki, paragraphs 07-11).
	Further, Suzuki's known technique of determining driving information of a vehicle comprises determining a center line of the driving lane based on boundary lines of the driving lane would have been recognized by one skilled in the art as applicable to the "base" process of Liu and the results would have been predictable.
Therefore, it would have been obvious to combine Liu with Suzuki to obtain the invention as specified in claim 11.


As to claim 12, Liu discloses the method of claim 10, wherein the determining of the driving information of the vehicle comprises comparing confidence values of the boundary lines of the driving lane with a preset threshold value and confirming the boundary line as being a real boundary line when confidence score is above the threshold (Fig. 2; paragraphs 85-88, wherein confidence values for the region corresponding to boundary lines are compared with a second preset threshold).
Liu does not disclose expressly wherein the determining a center between the boundary lines of the driving lane as a center line of the driving lane when the confidence values of the boundary lines of the driving lane are greater than the preset threshold value as a result of the comparing.

Liu & Suzuki are combinable because they are from the same art of image processing used for determining driving information.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the process of determining driving information of a vehicle comprises determining a center line of the driving lane based on boundary lines of the driving lane, as taught by Suzuki, into the process for determining driving information for a vehicle as disclosed by Liu.
The suggestion/motivation for doing so would have been provide steering assistance (Suzuki, paragraphs 07-11).
	Further, Suzuki's known technique of determining driving information of a vehicle comprises determining a center line of the driving lane based on boundary lines of the driving lane would have been recognized by one skilled in the art as applicable to the "base" process of Liu and the results would have been predictable.
Therefore, it would have been obvious to combine Liu with Suzuki to obtain the invention as specified in claim 11.

As to claim 14, the combination of Liu and Suzuki discloses the method of claim 11, wherein the determining of the driving information of the vehicle further comprises adjusting a lateral position of the vehicle based on information regarding the center line of the driving lane (Suzuki, Figs. 2A, 4 and 5; paragraphs 65-73).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AARON W CARTER/            Primary Examiner, Art Unit 2665